Citation Nr: 0206373	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-04-960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error in prior RO 
rating decisions rating chronic, traumatic arthritis, right 
knee, secondary to fracture, medial condyle and 
intraarticular, femur, right, due to bullet wound as 20 and 
30 percent disabling under arthritis Diagnostic Codes rather 
than as 30 or 40 percent disabling muscle group XI and XIV 
injury Diagnostic Codes.

(The issue of entitlement to separate evaluation for retained 
shrapnel fragments, will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from April 1941 to April 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran's claim of clear and 
unmistakable error (CUE) in the RO's May 1945 rating decision 
in December 1997, and the veteran appealed its decision.  
Subsequently, the veteran enlarged the scope of his claim to 
include CUE in all subsequent RO rating decisions concerning 
chronic, traumatic arthritis, right knee, secondary to 
fracture, medial condyle and intraarticular, femur, right, 
due to bullet wound.  The RO has adjudicated the claim and it 
is ready for final appellate review by the Board of Veterans' 
Appeals (Board).  The RO's rating decisions in May 1945, 
September 1946, and November 1959 rated the veteran's right 
knee arthritis as 20 percent disabling under arthritis 
Diagnostic Codes.  The RO's March 1980 rating decision rated 
the veteran's right knee arthritis as 30 percent disabling 
under arthritis Diagnostic Codes.  The first three rating 
decisions are challenged for failure to rate the veteran 
instead as 30 percent disabled under muscle group XI or XIV 
injury codes.  The March 1980 rating decision is challenged 
for failure to rate the veteran instead as 40 percent 
disabling under the muscle group XIV Diagnostic Code.

The RO denied the veteran's claim for a separate evaluation 
for retained shrapnel fragments in March 1998, and the 
veteran appealed that decision also.  As indicated on the 
cover page, this is going to be the subject of Board-level 
development and a Board decision thereafter.

The veteran has claimed service connection for eye 
disability.  This matter has not been addressed by the RO and 
so it is referred thereto for whatever action is appropriate.

The matter of evaluating the veteran's service-connected 
headaches, secondary to his shrapnel fragment wound of the 
right orbital region will be the subject of a later remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board is not, at this time, considering the claim for a 
separate evaluation for retained fragments.  Rather, the 
Board is undertaking additional development on that issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

FINDING OF FACT

The May 1945, September 1946, November 1959 and March 1980 
decisions were factually supportable.


CONCLUSION OF LAW

The RO's May 1945, September 1946, November 1959, and March 
1980 rating decisions were not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  As a matter of law, the VCAA is 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Discussion

The provisions of 38 C.F.R. § 3.105(a) are to the effect that 
previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior rating decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  In addition, failure to 
address a specific regulatory provision involves harmless 
error unless the outcome would have been manifestly 
different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

Under the applicable criteria at the time of the rating 
decisions in question, disability ratings are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).

The veteran and his representative first assert that there 
was CUE in the RO's May 1945 rating decision for rating the 
veteran as 20 percent disabled due to chronic, traumatic 
arthritis, right knee, secondary to fracture, medial condyle 
and intraarticular, femur, right, due to bullet wound rather 
than as 30 or more percent disabling under 'Diagnostic Code 
5311' [see i.e., 38 C.F.R. § 4.73, Diagnostic Code 5311 
(2001) (Diagnostic Code for muscle group XI)], and for 
failure to apply '38 C.F.R. § 4.72' [see i.e., 
38 C.F.R. § 4.72 (1997)] which would have resulted in a 
finding that the veteran's service-connected disability was a 
severe muscle disability to muscle group XI.

However, the predecessor of 'Diagnostic Code 5311' which was 
in effect at that time was Diagnostic Code 3173 (see the 1933 
rating schedule), and it provided for no more than a 20 
percent rating under Diagnostic Code 3173.  Therefore, it 
could not possibly have been CUE to fail to rate the veteran 
as 30 percent disabled under that Diagnostic Code.  A 
determination that there was CUE must be based on the law 
that existed at the time of the prior adjudication in 
question.  38 C.F.R. § 3.105; Damrel, quoting Russell.  
Therefore, it is not a valid claim of CUE.  The same applies 
with respect to the veteran's next assertion, that there was 
CUE in the RO's May 1945 rating decision for failing to rate 
him as 40 percent disabled under then Diagnostic Code 3176.  
A 40 percent disability rating did not exist for that code at 
that time.

As for the assertion that a 30 percent rating was warranted 
under Diagnostic Code 3176 in May 1945, the presence or 
absence of a compound comminuted fracture was not part of the 
rating criteria at the time of the May 1945 rating decision, 
see the 1933 Rating Schedule, so discussion of whether or not 
a compound comminuted fracture was shown in May 1945 is not 
germane to the analysis of whether there was CUE in that 
decision.  Massey v. Brown, 7 Vet.App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet.App. 625, 628 (1992), 
and as such, proof of it being shown at the time of the May 
1945 rating decision could not constitute proof of CUE.  
Fugo.  

As for the veteran's next assertion of CUE, that there was 
CUE for rating the veteran as 20 percent disabling under 
Diagnostic Code 3008 instead of 30 percent disabled under 
Diagnostic Code 3176, no muscle group XIV muscle injury or 
damage from missile was shown at the time of the May 1945 
rating decision, so it could not have been CUE for the RO to 
fail to assign the veteran a 30 percent rating under 
Diagnostic Code 3176 at that time.  

At the time of the September 1946 rating decision under the 
1945 Rating Schedule, the presence of a compound comminuted 
fracture had become a legal factor, along with muscle damage 
from the missile, used to determine whether there was severe 
muscle injury.  Also, the ratings for severe disability to 
muscle groups XI and XIV had been increased regulatorily to 
30 percent and 40 percent, respectively, and the Diagnostic 
Codes had been renumbered 5311 and 5314, respectively.  

In light of this, the Board notes that as of the September 
1946 rating decision, no muscle damage from missile was 
shown.  Therefore, there could not have been CUE for failure 
to rate the veteran as 30 percent disabled under Diagnostic 
Code 5311 or 5314 or as 40 percent disabled under Diagnostic 
Code 5314.  

Also, there was some evidence of a compound comminuted 
fracture in service, but there was some evidence to the 
contrary.  For instance, in November 1944, X-rays were 
reported to reveal a complete healing of the linear fracture 
of the medial condyle.  Moreover, the working impression on 
hospital admission in February 1945 was of a linear fracture, 
and a comminuted fracture was not reported on VA examination 
in September 1946.

Given the evidence which was of record at the time of the 
RO's September 1946 rating decision, there could not have 
been CUE in the RO's failure to rate the veteran as 30 
percent disabled under Diagnostic Code 5311 or as 30 or 40 
percent disabled under Diagnostic Code 5314.  For one thing, 
there was evidence weighing both for and against the 
proposition of a compound comminuted fracture.  Thus, the RO 
reasonably could have found that there was no compound 
comminuted fracture, and as such, there could be no CUE.  CUE 
can not exist unless no reasonable minds could differ as to 
an outcome determinative conclusion.  Fugo.  For another, and 
dispositive reason, there was no evidence of muscle damage.  
If there was no evidence of muscle damage, a decision to not 
rate under the muscle injury diagnostic codes was 
supportable..

The RO rated the veteran again in November 1959 in light of 
Letter DA 12-14-54.  By that time, Extension 4 to the 1945 
Rating Schedule had gone into effect.  Paragraph 6 of 
Extension 4 provides:  

Muscle injury with compound comminuted fracture.  
The note, page 44, is to be taken as establishing 
entitlement to rating of severe grade when there 
is history of compound comminuted fracture and 
definite muscle or tendon damage from the missile.  
There are locations, as in the wrist or over the 
tibia, where muscle damage might be minimal or 
damage to tendons repaired by suture, and in such 
cases requirements for severe ratings are not 
necessarily met.

In light of Note 6 to Extension 4, there could not have been 
CUE in November 1959 in the RO's failure to assign a 30 
percent rating under Diagnostic Code 5311 or a 30 or 40 
percent rating under Diagnostic Code 5314.  Note 6 indicates 
that there has to be definite muscle or tendon damage from 
the missile, and none is shown in the service medical records 
or in the September 1946 VA examination report, and none was 
claimed.  Also, the RO could reasonably have determined that 
the veteran did not have a compound comminuted fracture, as 
indicated earlier.

CUE is next asserted in the March 1980 RO rating decision for 
assigning a 30 percent rating for right knee arthritis rather 
than a 40 percent rating under Diagnostic Code 5314.

At the time of the March 1980 RO rating decision, there were 
January 1980 VA examination reports of record.  X-rays of the 
right knee showed the soft tissues to be negative, and there 
were no other abnormalities of the knee other than minimal 
irregularity of the distal femur, narrowing of the medial and 
lateral joint spaces, and an osteophyte of the medial 
patella.  The diagnosis was osteoarthritis of the right knee, 
moderately severe, with loss of motion.  

As of the RO's March 1980 rating decision, there had been 
some amendments to 38 C.F.R. Part 4:  see, for example, 
38 C.F.R. § 4.56(1979).  However, for a 40 percent rating 
under Diagnostic Code 5314, there had to be muscle disability 
shown.  See 38 C.F.R. § 4.56 (1979).  Moreover, the 
provisions of 38 C.F.R. § 4.72 (1979), required, in addition 
to a compound comminuted fracture, muscle or tendon damage 
from the missile in order to establish severe muscle injury.  
Neither the service medical records nor the September 1946 VA 
examination nor the January 1980 VA examination reports 
showed that the veteran had a healed wound involving a muscle 
group, or that he had muscle or tendon damage from the 
missile.  Therefore, in the absence of competent evidence of 
muscle injury a decision to not rate on muscle injury is 
supported.  

The veteran has submitted medical treatise evidence in May 
1998, depicting the locations of anatomical structures about 
the knee.  However, evidence which was not of record at the 
time of an allegedly clearly and unmistakably erroneous 
rating decision may not serve as a basis to find CUE.  Fugo.  
Instead, it must be shown that evidence which was of record 
at the time of the decision in question warranted a different 
outcome in light of the law as it stood.  Fugo.

As CUE is not shown, the claim of CUE must be denied.


ORDER

The claim of CUE in May 1945, September 1946, November 1959, 
and March 1980 RO rating decisions is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



